UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):July 10, 2013 SYNERGETICS USA, INC. (Exact name of registrant as specified in its charter) Delaware 001-10382 20-5715943 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3845 Corporate Centre Drive O’Fallon, Missouri (Address of principal executive offices) (Zip Code) (636) 939-5100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 7.01. Regulation FD Disclosure. On July 10, 2013, management of Synergetics USA, Inc. will deliver the investor presentation attached hereto as Exhibit 99.1 and incorporated herein by reference. The information included in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The information set forth under this Item 7.01 shall not be deemed an admission as to the materiality of any information in this Current Report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Investor presentation to be delivered by management of Synergetics USA, Inc. on July 10, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 10, 2013 SYNERGETICS USA, INC. (Registrant) By: /s/ Pamela G. Boone Name: Pamela G. Boone Title: EVP and Chief Financial Officer 3
